Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [1]). Defendant entered the plea on the day that he was sentenced upon his conviction after trial under a separate unrelated indictment (see, People v Shabazz, 289 AD2d 1059 [decided herewith]). The waiver by defendant of the right to appeal as part of his guilty plea encompasses his present contention that this judgment should be reversed in the event that the other
*1061judgment is reversed (see, People v Johnson, 271 AD2d 458, 458-459). In any event, the other judgment is affirmed (People v Shabazz, supra). The waiver of the right to appeal also encompasses defendant’s contention that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Erie County Court, DiTullio, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Wisner, Scudder, Kehoe and Gorski, JJ.